DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the following claimed features of independent claim 1 have not been provided with a reference number in the drawings:
The groove in the primer recess
The first passage
The first aperture of the first passage
The second passage
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification does not include reference numerals for the following claimed features of independent claim 1:
The groove in the primer recess
The first passage
The first aperture of the first passage
The second passage
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the limitation, “forming”, appears to be redundant.
In claim 1, line 15, the term, “the flash hole”, lacks a proper antecedent basis.
In claim 2, line 1, the term, “that” appears to be redundant.	
In claim 2, line 6, it is unclear what defines a “standard casing or equivalent caliber” and the scope of this limitation cannot reasonably be determined.
In claim 3, line 3, it is unclear what defines the term, “standard atmospheric conditions”, and the scope of this limitation cannot reasonably be determined.
In claim 4, line 3, it is unclear what defines the term, “standard atmospheric conditions,” and the scope of this limitation cannot reasonably be determined.
In claim 8, line 1, it is unclear which component of the ammunition comprises the “at least one additive”?  Is the at least one additive added to the polymer of the polymeric casing body? 
In claim 9, line 1, the term, “the radial size”, lacks a proper antecedent basis.  Does the limitation refer to the diameter of the propellant chamber or to some other measure?
In claim 14, line 1, the term, “the radial cross section”, lacks a proper antecedent basis.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,255,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-16 of the ‘647 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,248,885 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-17 of the ‘885 patent.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,209,252 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-12 of the ‘252 patent.1

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of the of U.S. Patent No. 11,085,740 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-13 of the ‘740 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,085,741 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-11 of the ‘741 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,085,742 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are anticipated by or obvious in view of claims 1-13 of the ‘742 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,047,654 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-12 of the ‘654 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,914,558 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-11 of the ‘558 patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,429,156 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are anticipated by or obvious in view of claims 1-19 of the ‘156 patent.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,885,551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application are anticipated by or obvious in view of claims 1-24 of the ‘551 patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: “…a groove in the primer recess that extends circumferentially about the primer flash aperture and a flange that extends circumferentially about an outer edge of the top surface; a polymeric casing body comprising a generally cylindrical hollow polymer body molded over the substantially cylindrical coupling element, into the primer flash aperture and into the groove and extending toward a mid-body coupling joint to define a propellant chamber”, in combination with the other structure recited in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641